 




EXHIBIT 10.3




UNIT PURCHASE AGREEMENT




THIS UNIT PURCHASE AGREEMENT (this “Agreement”), dated as of May 24, 2013, by
and between (i) ECOSPHERE TECHNOLOGIES, INC., a Delaware corporation (the
“Seller”), and (ii) FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation
(“FNF” or “Buyer”).

The Seller owns 67,000 Class A Units of ECOSPHERE ENERGY SERVICES, LLC, a
Delaware limited liability company (the “Company”), representing 52.5932 percent
of the total issued and outstanding Units of the Company.  In accordance with
the terms and conditions of that certain Amended and Restated Operating
Agreement of Ecosphere Energy Services, LLC, dated July 15, 2009, as amended by
that certain First Amendment to Amended and Restated Operating Agreement of
Ecosphere Energy Services, LLC, dated November 9, 2009 (the “Operating
Agreement”), the Seller as acted as the Managing Member (as defined in the
Operating Agreement) and in its position as the Managing Member, the Seller has
managed  the business and affairs of the Company together with the Board of
Directors.  All capitalized words and terms not defined in this Agreement have
the meaning contained in the Operating Agreement.   

Pursuant to the terms and subject to the conditions contained in this Agreement,
(i) the Seller shall sell to the Buyer and the Buyer shall purchase from the
Seller an aggregate of 15,287 Class A Units of the Company, representing twelve
percent of the total issued and outstanding Units of the Company (on a
fully-diluted basis), in exchange for an aggregate purchase price of $6,000,000,
and (ii) the Seller shall grant to FNF an option to purchase from the Seller an
aggregate of 10,191 Units of the Company, representing eight percent of the
total issued and outstanding Units of the Company (on a fully-diluted basis), in
exchange for an aggregate purchase price of $4,000,000.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Seller and the Buyer hereby agree as follows:

1.

PURCHASE AND SALE OF UNITS.

(a)

Purchase of Units.  Subject to the satisfaction (or waiver) of the terms and
conditions of this Agreement, at the Closing (as defined below), FNF agrees to
purchase from the Seller and the Seller agrees to sell to FNF 15,287 Class A
Units of the Company (the “FNF Units”) in exchange for $6,000,000 (the “FNF
Purchase Price”).  At the Closing, subject to Section 5(b), (A) FNF shall
deliver to the Seller the FNF Purchase Price for the FNF Units to be sold to FNF
at the Closing and (B) the Seller shall deliver to FNF, the FNF Units, free from
all taxes, liens and charges, together with a certificate evidencing ownership
of the FNF Units, duly endorsed in blank or accompanied by an irrevocable
transfer power.

(b)

Amended and Restated Operating Agreement.  At Closing, each of the Seller, the
Buyer, John Kuelbs, and Clean Water Partners, LLC, a Delaware limited liability
company (“CWP”), shall adopt the Second Amended and Restated Operating Agreement
of





--------------------------------------------------------------------------------

Ecosphere Energy Services, LLC, in the form attached hereto as Exhibit A (the
“Amended and Restated Operating Agreement”).  The Seller acknowledges that the
Amended and Restated Operating Agreement, among other things, will (i) eliminate
the Managing Member, (ii) reduce the number of Board of Directors to six with
the Seller and FNF each designating two Directors, and with CWP, and John Kuelbs
each designating one Director, (iii) eliminate the Class A, Class B, and Class C
unit designations in favor of a single class of Units, (iv) have the Seller turn
over all books and records of the Company to the Company, (v) have the Seller
turn over all checking account signing authority of the Company to the Company,
(vi) contain non-competition provisions that prevent the Seller  and executive
officers of the Seller from competing against the Company in the energy domain
of the Company, and (vii) contain mutually agreeable dilution of ownership
provisions.    

(c)

Closing Dates.  The closing of the transactions contemplated herein (“Closing”)
shall take place at 2:00 P.M. Eastern Standard Time two business days after the
satisfaction of the conditions to the Closing set forth herein and in Sections 6
and 7 below (or such other date as is mutually agreed to by the Seller and the
Buyer) (the “Closing Date”), with such Closing Date anticipated to be May 24,
2013.  The Closing shall occur at the offices of the Company (or such other
place as is mutually agreed to by the Seller and the Buyer).

(d)

Option to Purchase Additional Units.  For a period of ninety (90) days after the
Closing Date (the “Option Period”), FNF will have the option (the “FNF Option”),
but not the obligation, to purchase from the Seller 10,191 Units of the Company
(the “FNF Option Units”) in exchange for $4,000,000 (the “FNF Option Price”).
 FNF may exercise the FNF Option at any time during the Option Period by
providing notice to the Seller of such exercise in accordance with Section 9(f)
(the “FNF Option Exercise Notice”).  No later than five (5) days after the
delivery of the FNF Option Exercise Notice, (A) FNF shall deliver to the Seller
the FNF Option Price for the FNF Option Units and (B) the Seller shall deliver
to FNF, the FNF Option Units, free from all taxes, liens and charges, together
with a certificate evidencing ownership of the FNF Option Units, duly endorsed
in blank or accompanied by an irrevocable transfer power.  FNF may assign the
FNF Option to any third party without the consent of the Seller.

2.

REPRESENTATIONS AND WARRANTIES OF THE BUYER.

FNF represents and warrants that:

(a)

Investment Purpose.  The Buyer is acquiring the Units for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, the Buyer reserves the right to dispose of the Units at
any time in accordance with or pursuant to an effective registration statement
covering such Units or an available exemption under the Securities Act of 1933,
as amended (the “Securities Act”), subject to the terms and restrictions
contained in this Agreement.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any person (as hereinafter defined)
to distribute any of the Units.  





-2-







--------------------------------------------------------------------------------



(b)

Accredited Investor Status.  The Buyer is an “Accredited Investor” as that term
is defined in Rule 501(a)(3) of Regulation D as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”).  

(c)

Reliance on Exemptions.  The Buyer understands that the Units are being offered
and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Units.

(d)

No Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Units, or the fairness or
suitability of the investment in the Units, nor have such authorities passed
upon or endorsed the merits of the offering of the Units.

(e)

Transfer or Resale.  The Buyer understands that (i) the Units have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) the Buyer shall have delivered to the
Company an opinion of in-house or outside counsel, in a generally acceptable
form, to the effect that such Units to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements and (ii) neither the Company nor any other person is under any
obligation to register the Units under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  

(f)

Legends.  The Buyer agrees to the imprinting, so long as is required by this
Section 2, of a restrictive legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF IN-HOUSE OR OUTSIDE COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.





-3-







--------------------------------------------------------------------------------



(g)

Authorization, Enforcement.  The Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable in accordance
with its terms and conditions, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  The Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by the Buyer.

(h)

Experience of Buyer.  The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Units, and has so evaluated the merits and
risks of such investment.  The Buyer is able to bear the economic risk of an
investment in the Units and, at the present time, is able to afford a complete
loss of such investment.

(i)

Information.  The Buyer has been furnished all materials (excluding any material
nonpublic information) relating to the business, finances and operations of the
Company and its subsidiaries and materials relating to the offer and sale of the
Units that have been requested by the Buyer.  The Buyer has been afforded the
opportunity to ask questions of the Company and has received what the Buyer
believes to be satisfactory answers to any such inquiries.  The Buyer
understands that its investment in the Units involves a high degree of risk.

3.

REPRESENTATIONS AND WARRANTIES OF SELLER

The Seller represents and warrants that:

(a)

Authorization, Enforcement. The Seller has full power and authority (including
full corporate or other entity power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement constitutes
the valid and legally binding obligation of the Seller, enforceable in
accordance with its terms and conditions, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  The Seller need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby have been duly authorized by the Company.

(b)

Title to Units.  All of the Units being sold to the Buyer are owned of record
and beneficially by the Seller and the Seller has good and marketable title to
such Units free and clear of all liens and encumbrances of any type except under
the Operating Agreement.  Upon the consummation of the transactions contemplated
by this Agreement, the Buyer shall be the sole record and beneficial owner of
and shall have good and marketable title to the Units





-4-







--------------------------------------------------------------------------------

being sold to the Buyer, free and clear of all liens and encumbrances of any
type.  No approval or authorization of any Member, the Board of Directors of the
Company, or others is required for the sale of the Units from the Seller to the
Buyer except for (i) the tag-along rights provided in Section 7.3 of the
Operating Agreement and (ii) the right of first refusal provided in Section 7.4
of the Operating Agreement, each of which are being waived by the other Members
of the Company.   

(c)

Litigation. There are no actions, suits, proceedings (including any arbitration
proceedings), orders, investigations or claims pending or, to the actual
knowledge of the Seller, threatened against or affecting the Seller in which the
Seller is sought to restrain or prohibit or to obtain damages or other relief in
connection with the transactions contemplated hereby.

4.

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

Except as set forth under the corresponding section of the disclosure schedule
attached hereto (the “Disclosure Schedule”) (which Disclosure Schedule shall be
deemed a part hereof and to qualify any representation or warranty otherwise
made herein to the extent of such disclosure), the Seller hereby makes the
representations and warranties set forth below to the Buyer, which
representations and warranties shall be true and correct as of the Closing Date
as well as on the date hereof:  

(a)

Subsidiaries.  All of the direct and indirect subsidiaries of the Company are
set forth on Section 4(a) of the Disclosure Schedule.  Except as set forth on
Section 4(a) of the Disclosure Schedule, the Company owns, directly or
indirectly, all of the equity interests of each subsidiary free and clear of any
liens, and all the issued and outstanding equity interests of each subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase equity interests.

(b)

Organization and Qualification.  The Company and its subsidiaries are limited
liability companies duly organized, validly existing and in good standing under
the laws of the jurisdiction in which they are formed, and have the requisite
corporate or other entity power to own their properties and to carry on their
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign limited liability company to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any transaction
contemplated thereby, (ii) a material adverse effect on the results of
operations, assets, business, condition or prospects (financial or otherwise) of
the Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under this Agreement or any transaction contemplated
thereby (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.





-5-







--------------------------------------------------------------------------------



(c)

Authorization. The Company need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.
The execution, delivery and performance of any agreements contemplated hereby to
which the Company is party have been duly authorized by the Company.

(d)

Capitalization.  The capitalization of the Company is set forth on Section 4(d)
of the Disclosure Schedule, including but not limited to, all options, warrants,
and securities convertible into units of the Company. All of the outstanding
units of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding units was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase units of thee Company.  Except as
disclosed in Section 4(d) of the Disclosure Schedule: (i) none of the Company's
Units are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any units of the Company
or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional units of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any Units of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations, either singly or in the aggregate,
filed in connection with the Company or any of its subsidiaries; (v) there are
no outstanding securities or instruments of the Company or any of its
subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its subsidiaries is or may become bound to redeem a security of the
Company or any of its subsidiaries; (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Units; and (vii) the Company does not have any equity
appreciation rights or "phantom stock" plans or agreements or any similar plan
or agreement.  The Seller has furnished to the Buyer true, correct and complete
copies of the Company's Certificate of Formation, as amended and as in effect on
the date hereof (the “Certificate of Formation”), and the Operating Agreement,
and the terms of all securities convertible into, or exercisable or exchangeable
for, units of the Company and the material rights of the holders thereof in
respect thereto.  Except the Operating Agreement, there are no member
agreements, voting agreements or other similar agreements with respect to the
Company’s units to which the Company is a party or, to the knowledge of the
Seller, between or among any of the Company’s members.  

(e)

No Conflicts.   Except as disclosed in Section 4(e) of the Disclosure Schedule,
the execution, delivery and performance of this Agreement by the Seller and the
consummation of the transactions contemplated hereby and thereby (including,
without limitation, the sale and transfer of the Units from the Seller to the
Buyer) will not (i) result in a violation of any certificate of formation, any
certificate of designations or other constituent





-6-







--------------------------------------------------------------------------------

documents of the Company or any of its subsidiaries, any equity interest of the
Company or any of its subsidiaries or operating agreement of the Company or any
of its subsidiaries or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected.  In all material
respects, the business of the Company and its subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance, or
regulation of any governmental entity.  Except as specifically contemplated by
this Agreement and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Seller is unaware of any facts or circumstance, which might give rise to any of
the foregoing.  

(f)

Financial Statements.  

(i)

The financial statements of the Company for the period commencing on the
Company’s inception and ending December 31, 2012, and March 31, 2013, attached
hereto as Section 4(f)(i) of the Disclosure Schedule, comply with applicable
accounting requirements as in effect when prepared.  Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended.

(ii)

Except as set forth in Section 4(f)(ii) of the Disclosure Schedule, the Company
does not  have any indebtedness, liabilities, obligations, responsibilities,
fines, penalties and sanctions, absolute or contingent, matured or unmatured,
liquidated or unliquidated, foreseen or  unforeseen, joint, several or
individual asserted or unasserted, accrued or unaccrued, known or unknown,
whenever arising, including any costs, expenses, interests, reasonable
attorneys' fees, disbursements and expense of counsel, expert and consulting
fees and costs related thereto or to the investigation or defense thereof, which
in the aggregate for all such items exceed $100,000.

(iii)

All notes and accounts receivable of the Company and its subsidiaries are
reflected properly on their books and records, are valid receivables subject to
no setoffs or counterclaims, are current and, to the Seller’s knowledge,
collectible.

(iv)

Section 4(f)(iv) of the Disclosure Schedule sets forth a complete, true and
accurate statement, as of the date hereof, of the Company’s (A) cash balance,
(B) accounts receivable, (C) Seller Debt (as defined in Section 5(b)) and (D)
accounts payable.





-7-







--------------------------------------------------------------------------------



(g)

Intellectual Property Rights.  

(i)

The Company and each of its subsidiaries own or possess adequate rights or
licenses to use all trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and rights
necessary to conduct their respective businesses as now conducted.

(ii)

There are no infringements by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Seller there is no claim,
action or proceeding being made or brought against, or to the Seller’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing, except with respect
to any of the preceding which, in the aggregate, would not have or reasonably be
expected to result in a Material Adverse Effect.

(iii)

Section 4(g) of the Disclosure Schedule identifies (A) each patent or
registration that has been issued to the Company or any of its subsidiaries with
respect to any of its intellectual property; (B) each pending patent application
or application for registration that the Company or any of its subsidiaries has
made with respect to any of its intellectual property; and (C) each license,
agreement, or other permission that Company or any of its subsidiaries has
granted to any third party with respect to any of its intellectual property.

(h)

Environmental Laws.  The Company and each of its subsidiaries are in all
material respects (i) in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.

(i)

Title and Condition of Assets.  All real property and facilities held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries. The Company and its subsidiaries
own or lease all machinery, equipment, and other tangible assets necessary for
the conduct of their business as presently conducted.  Each such tangible asset
is free from defects (patent and latent), has been maintained in accordance with
normal industry practice, is in good operating condition and repair (subject to
normal wear and tear), and is suitable for the purposes for which it presently
is used and presently is proposed to be used.





-8-







--------------------------------------------------------------------------------



(j)

Insurance.  The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged.  Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

(k)

Regulatory Permits.  The Company and each of its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(l)

No Material Adverse Breaches, etc.  Neither the Company nor its subsidiaries are
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation.  Except as disclosed in Section
4(l) of the Disclosure Schedule, neither the Company nor any of its subsidiaries
are in breach of any contract or agreement.

(m)

Tax Status.  The Company and each of its subsidiaries have made and filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(n)

Certain Contracts.  Section 4(n) of the Disclosure Schedule lists all written
contracts and other written agreements to which the Company or any of its
subsidiaries is a party and the performance of which will involve consideration
in excess of $100,000. The Seller has delivered to the Buyer a correct and
complete copy of each contract or other agreement (as amended to date) listed in
Section 4(n) of the Disclosure Schedule.   The Company is not in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument disclosed in Section 4(n) of
the Disclosure Schedule. Except as disclosed on Section 4(n) of the Disclosure
Schedule, no supplier of the Company or any of its subsidiaries has indicated
that it shall stop, or decrease the rate of, supplying materials, products or
services to the Company or any of its subsidiaries, and no customer the Company
or any of its subsidiaries has indicated that it shall stop, or decrease the
rate of, buying materials, products or services from the Company or any of its
subsidiaries.





-9-







--------------------------------------------------------------------------------



(o)

Employee Relations.  Neither the Company nor any of its subsidiaries are
involved in any material labor dispute or, to the knowledge of the Seller, is
any such dispute threatened.  None of the Company’s or its subsidiaries’
employees is a member of a union and the Company and its subsidiaries believe
that their relations with their employees are good.

(p)

Compliance with The Foreign Corrupt Practices Act and Export Control and
Anti-Boycott Laws

(i)

The Company and its subsidiaries and their representatives have not, to obtain
or retain business, directly or indirectly offered, paid or promised to pay, or
authorized the payment of, any money or other thing of value (including any fee,
gift, sample, travel expense or entertainment) or any commission payment, to:
(A) any person who is an official, officer, agent, employee or representative of
any governmental body or of any existing or prospective customer (whether
government owned or nongovernment owned); (B) any political party or official
thereof; (C) any candidate for political or political party office; or (D) any
other individual or entity; while knowing or having reason to believe that all
or any portion of such money or thing of value would be offered, given, or
promised, directly or indirectly, to any such official, officer, agent,
employee, representative, political party, political party official, candidate,
individual, or any entity affiliated with such customer, political party or
official or political office.

(ii)

Each transaction is properly and accurately recorded on the books and records of
the Company and its subsidiaries, and each document upon which entries in the
Company’s books and records are based is complete and accurate in all respects.
 The Company and its subsidiaries maintains a system of internal accounting
controls adequate to insure that the Company and its subsidiaries maintain no
off-the-books accounts and that the Company’s or any subsidiary’s assets are
used only in accordance with the Company’s management directives.

(iii)

The Company and its subsidiaries has at all times been in compliance with all
legal requirements relating to export control and trade embargoes.  

(iv)

The Company and its subsidiaries has not violated the anti-boycott prohibitions
contained in 50 U.S.C.  sect.  2401 et seq.  or taken any action that can be
penalized under Section 999 of the Internal Revenue Code of 1986, as amended.  

(q)

Transactions with Affiliates.  Other than as set forth on Section 4(q) of the
Disclosure Schedule, neither the Company nor any if its subsidiaries is a party,
directly or indirectly, to any contract, agreement or lease with, or any other
commitment to, (i) any affiliate of the Company (including the Seller) or any of
its subsidiaries, (ii) any affiliate of such an individual or entity or (ii) any
manager, director, officer or employee of the Company or any of its affiliates.
 

(r)

Product Warranty.  Each product manufactured, sold, leased, or delivered by the
Company or any of its subsidiaries has been in conformity with all applicable
contractual commitments and all express and implied warranties, and neither the
Company nor





-10-







--------------------------------------------------------------------------------

any of its subsidiaries has any material liability (and there is no basis for
any present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against any of them giving rise to any liability)
for replacement or repair thereof or other damages in connection therewith.

(s)

Technology License Agreement.  That certain Technology License Agreement, dated
July 15, 2009 (the “Technology License Agreement”), by and between the Company
and the Seller is in full force and effect and neither the Company nor the
Seller is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in the Technology License
Agreement.  The License Fee (as defined in the Technology License Agreement) has
been paid in full and the Company has no obligation or liability to pay any
further amount to the Seller with respect to the licenses granted under the
Technology License Agreement.  The Technology License Agreement grants to the
Company the right to use the Licensed Technology (as defined in the Technology
License Agreement) in the Field of Use (as defined in the Technology License
Agreement) throughout the world as set forth in the License Agreement.      

5.

COVENANTS.

(a)

Best Efforts.  Each party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b)

Use of Proceeds.  At the Closing, the Seller shall use part of the FNF Purchase
Price to repay any and all amounts owing from the Seller to the Company (the
“Seller Debt”), which is $1,385,138.71 as of May 23, 2013.  The Seller shall
verify to the Buyer the amount of the Seller Debt to the satisfaction of the
Buyer prior to the Closing.

(c)

Fees and Expenses.  Each party shall pay all of its costs and expenses incurred
by such party in connection with the negotiation, investigation, preparation,
execution and delivery of this Agreement.  

(d)

Further Assurances.  At any time or from time to time upon the request of a
party, the other party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
requesting party may reasonably request in order to effect fully the purposes of
this Agreement, including providing the requesting party with any information
reasonably requested.

(e)

Board of Directors Positions.  Effective at Closing, in accordance with the A
Operating Agreement, the number of Directors of the Company will be six,
consisting of (i) Dennis McGuire, (ii) Michael R. Donn, Sr. (iii) Drew Bledsoe,
(iv) John Kuelbs, (v) Brent Bickett and (vi) one FNF designated director to be
named at a later date.   

6.

CONDITIONS TO THE SELLER’S OBLIGATION TO SELL.

The obligation of the Seller hereunder to sell the Units to the Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions,





-11-







--------------------------------------------------------------------------------

provided that these conditions are for the Seller’s sole benefit and may be
waived by the Seller at any time in its sole discretion:

(a)

The Buyer shall have executed this Agreement and delivered the same to the
Seller;

(b)

FNF shall have delivered to the Seller the FNF Purchase Price for the FNF Units
by wire transfer of immediately available U.S. funds pursuant to the wire
instructions provided by the Seller;

(c)

FNF, John Kuelbs and CWP shall have executed the Operating Agreement and
delivered the same to the Seller;

(d)

The Company and the Seller shall have entered into a Master Manufacturing
Agreement in a form acceptable to the Seller, which shall include an initial
two-year period of exclusivity and an additional two-year period of
non-exclusivity, wherein, during the entire term of such Master Manufacturing
Agreement, the Seller will manufacture equipment on an as-requested basis for
the Company without any minimum volume or purchase commitment by the Company;
and

(e)

The representations and warranties of the Buyer shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the Buyer shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Seller at or prior to the Closing Date.  

7.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

The obligation of the Buyer to purchase the Units at the Closing is subject to
the satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion:

(a)

The Seller shall have executed this Agreement and delivered the same to the
Buyer;

(b)

The Seller shall have delivered to FNF a certificate evidencing the Units,
together with a transfer power duly endorsed.

(c)

The Seller, the Company, CWP and John Kuelbs shall have executed the Operating
Agreement, and delivered the same to the Buyer;

(d)

Each of the other Members shall have waived (i) the tag-along rights provided in
Section 7.3 of the Operating Agreement and (ii) the right of first refusal
provided in Section 7.4 of the Operating Agreement,





-12-







--------------------------------------------------------------------------------



(e)

The representations and warranties of the Seller shall be true and correct as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the Seller shall have performed, satisfied and complied with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date;  

(f)

The Seller shall have delivered to the Buyer a certificate, executed by a duly
authorized officer of the Seller and dated as of the Closing Date, (i)
certifying that the conditions specified in Section 7 above are satisfied in all
material respects; (ii) attaching a true and correct copy of the Certificate of
Formation; and (iii) attaching a true and correct copy of the Operating
Agreement; and

(g)

The Company and the Seller shall have entered into a Master Manufacturing
Agreement in a form acceptable to the Buyer, which shall include an initial
two-year period of exclusivity and an additional two-year period of
non-exclusivity, wherein, during the entire term of such Master Manufacturing
Agreement, the Seller will manufacture equipment on an as-requested basis for
the Company without any minimum volume or purchase commitment by the Company;

(h)

The Seller and the Company shall have entered into an amendment the Technology
License Agreement to the extent required by the Buyer; and

(i)

The Buyer shall be satisfied, in the Buyer’s sole and absolute discretion, with
their due diligence relating to the Company and the Seller.

8.

INDEMNIFICATION.

(a)

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Units, and in addition to all of the Seller’s other obligations
under this Agreement, the Seller shall defend, protect, indemnify and hold
harmless the Buyer and its affiliates and representatives (collectively, the
“Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to: (a) any misrepresentation or
breach of any representation or warranty made by the Seller in this Agreement or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Seller contained
in this Agreement or any other certificate, instrument or document contemplated
hereby or thereby, or (c) any cause of action, suit or claim brought or made
against such Buyer Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the parties
hereto, or with respect to the ownership of the Units being sold by the Seller
prior to the Closing Date.  





-13-







--------------------------------------------------------------------------------



(b)

Notwithstanding the indemnification obligations in Section 8(a) above, in no
event shall the Company be obligated to indemnify the Buyer for any Indemnified
Liabilities in excess of the FNF Purchase Price; provided, however, if the
Indemnified Liabilities for which the Buyer Indemnitees are entitled to
indemnification arise out or relate to any environmental claim or to any
violation of an Environmental Law (“Environmental Indemnified Liabilities”) the
Company shall be obligated to indemnify the Buyer Indemnitees to the full extent
of such Environmental Indemnified Liabilities, notwithstanding that such
Environmental Indemnified Liabilities exceed the FNF Purchase Price.  

(c)

 In consideration of the Seller’s execution and delivery of this Agreement, and
in addition to all of the Buyer’s other obligations under this Agreement, each
Buyer, severally but not jointly shall defend, protect, indemnify and hold
harmless the Seller and its subsidiaries and all of their officers, directors,
employees, representatives and agents (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Seller Indemnitees”) from and against any and all
Indemnified Liabilities incurred by the Seller Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer contained in
this Agreement or any other certificate, instrument or document contemplated
hereby or thereby executed by the Buyer, or (c) any cause of action, suit or
claim brought or made against such Seller Indemnitee based on material
misrepresentations or due to a material breach and arising out of or resulting
from the execution, delivery, performance or enforcement of this Agreement or
any other instrument, document or agreement executed pursuant hereto by any of
the parties hereto, except to the extent the same arises from or relates to the
acts or omissions of the Seller Indemnitees (other than acts contemplated
pursuant to this Agreement).

9.

MISCELLANEOUS.

(a)

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard in Palm Beach County, Florida, and expressly consent
to the jurisdiction and venue of the State Court of Florida, sitting in Palm
Beach County and the United States District Court for the Southern District of
Florida sitting in Palm Beach County, Florida for the adjudication of any civil
action asserted pursuant to this paragraph.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity





-14-







--------------------------------------------------------------------------------

or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.

(e)

Entire Agreement, Amendments.  This Agreement supersedes all other prior oral or
written agreements between the Buyer, the Seller, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Seller nor the
Buyer makes any representation, warranty, covenant or undertaking with respect
to such matters.  No provision of this Agreement may be waived or amended other
than by an instrument in writing signed by the party to be charged with
enforcement.

(f)

Notices.  Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

If to the Seller, to:

Ecosphere Technologies, Inc.

 

3515 Southeast Lionel Terrace

 

Stuart, FL 34997

 

Facsimile: (772) 781-4778

 

Attention: Dennis McGuire

 

 

With a copy to:

Michael D. Harris, Esq.

 

Nason,  Yeager, Gerson, White & Lioce, P.A.

 

1645 Palm Beach Lakes Boulevard, Suite 1200

 

West Palm Beach, FL 33401

 

Facsimile: (561) 471-0894

 

 

If to FNF, to:

Fidelity National Financial, Inc.

 

601 Riverside Avenue

 

Jacksonville, Florida 32204

 

Facsimile: (904) 633-3055

 

Attention: Chief Legal Officer

 

 

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.  Neither the
Seller nor the Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto; provided,
however, each Buyer may assign the Buyer’s rights to purchase the Units from the
Seller under this Agreement to any affiliate of the  Buyer.





-15-







--------------------------------------------------------------------------------



(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i)

Survival.  Unless this Agreement is terminated under Section 8(l), all
representations and warranties contained in this Agreement or made in writing by
or on behalf of any party in connection with the transactions contemplated by
this Agreement shall survive the execution and delivery of this Agreement and
the Closing for a period of two years from the date hereof.

(j)

Publicity.  The Seller and the Buyer shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Buyer shall be entitled, without the prior approval of the Seller, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Buyer
shall use reasonable commercial efforts to consult the Seller in connection with
any such press release or other public disclosure prior to its release and
Seller shall be provided with a copy thereof upon release thereof).

(k)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l)

Termination.  In the event that the Closing shall not have occurred with respect
to the Buyer on or before May 31, 2013 due to the Seller’s or any Buyer’s
failure to satisfy the conditions set forth in Sections 5 or 6 above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date.

(m)

Brokerage.  The parties represent that no broker, agent, finder or other party
has been retained by it in connection with the transactions contemplated hereby,
except the Seller has agreed to pay a fee to John Kuelbs by assigning and
transferring to John Kuelbs 1,911 Class A Units of the Company, representing one
and one-half percent of the total issued and outstanding Units of the Company
(on a fully-diluted basis) as of the Effective Date.

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]





-16-







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Buyer and the Seller have caused their respective
signature page to this Unit Purchase Agreement to be duly executed as of the
date first written above.

 

COMPANY:

 

 

ECOSPHERE TECHNOLOGIES, INC.

 




 

 

By:

/s/ Dennis McGuire

 

Name:

Dennis McGuire

 

Title:

Chief Executive Officer

 

 

 

BUYER:

 

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 




 

 

By:

/s/ Brent Bickett

 

Name:

Brent Bickett

 

Title:

Executive Vice President – Corporate

            Finance






